Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-36) in the reply filed on 08/20/2021 is acknowledged. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 08/20/2021. Currently, claims 21-40 are pending. No claims have been newly added, amended and/or canceled. Claims 21-36 are being examined for the purpose of this prosecution, and claims 37-40 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Claims 21-36 are directed to method and computer program product for recommending object locations. 
Exemplary claim 21 recites in part, 
sending… the indication of the desire to place the object at the desired location and a request for a recommendation for a location for the object; 
receiving… based at least in part on analyzing the first layout with respect to a second layout of a second physical establishment associated with a second merchant…; and 
presenting…an indication of the recommended location for the object. 
The claims recite the limitations of: 1) receiving user input data; 2) analyzing the received data, and 3) presenting the result. 
Under its broadest reasonable interpretation, the “receiving”, “analyzing” and “displaying” steps cover performance of the limitation in the mind but for the recitation of generic computer component (processor). Other than the recitation of a “processor” and “device” and “user interface”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of a generic processor and user interface does not take the claim limitation of the mental processes grouping. Hence, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements, “presenting a user interface with a first layout” and “receiving an indication of object placement location” are recited at a high level of generality (i.e. displaying and receiving data) and amounts to mere data collection and output, which are forms of insignificant extra-solution activities. The recited “processor”, “device” and “user interface” are recited at a high level that amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept.
Accordingly, claim 21 is directed to a judicial exception (i.e. abstract idea) without significantly more.
Claim 28 recites similar limitations, and therefore is rejected based on similar rationale.
Dependent claims 22-27 and 29-36 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2018/0094936 (Jones et al. – hereinafter Jones), and further in view of U.S. Patent Appl. Pub. No. 2018/0137215 (Lee et al. – hereinafter Lee).

Referring to claim 21, Jones discloses one or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions program the one or more processors to perform acts comprising: 
presenting, on a device associated with a first merchant, a user interface indicating a first layout of a first physical establishment; [See paragraphs 0021, 0022, 0024, 0025, 0027-0035]
sending, to a processor, the indication of the desire to place the object at the desired location and a request for a recommendation for a location for the object; [See paragraphs 0021, 0022, 0024, 0025, 0027-0034]
receiving, from the processor, based at least in part on analyzing the first layout with respect to a second layout of a second physical establishment associated with a second merchant, one of: [See paragraphs 0021, 0022, 0024, 0025, 0027-0034]
an indication that the desired location is a recommended location for the object; or [See Jones paragraphs 0021, 0022, 0024, 0025, 0027-0034]

Jones does not explicitly disclose the limitations: 
receiving, via the user interface, an indication of a desire to place an object at a desired location within the first physical establishment; and 
presenting, on the user interface, an indication of the recommended location for the object. 
Lee teaches a system with the limitations: 
receiving, via the user interface, an indication of a desire to place an object at a desired location within the first physical establishment; and [See Lee paragraphs 0045, 0046, 0111-0116, Figs. 11&12]
presenting, on the user interface, an indication of the recommended location for the object. [See Lee paragraphs 0045, 0046, 0111-0116, Figs. 11&12]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Jones to have incorporated an object spatial arrangement interface as in Lee with the motivation of arranging object in a space with recommendations. [See Jones paragraphs 0035, 0039; Lee paragraphs 0111-0116]

Referring to claim 22, the combination of Jones and Lee discloses the one or more non-transitory computer-readable media of claim 21, wherein the indication of the desire to place the object at the desired location comprises a first input, and the acts further comprising: 

presenting, on the user interface, a graphical element corresponding to the object at the recommended location. [See Lee paragraphs 0045, 0046, 0111-0116, Figs. 11&12]

Referring to claim 23, the combination of Jones and Lee discloses the one or more non-transitory computer-readable media of claim 21, wherein the indication that the desired location is a recommended location is further based at least in part on location data representing movements of one or more users in the first physical establishment. [See Jones paragraphs 0021, 0022, 0024, 0025, 0027-0034]

Referring to claim 24, the combination of Jones and Lee discloses the one or more non-transitory computer-readable media of claim 23, wherein the location data is received from at least one of a plurality of electronic devices associated with the one or more users in the first physical establishment or at least one image-capturing device in the first physical establishment. [See Jones paragraphs 0021, 0022, 0024, 0025, 0029-0034]

Referring to claim 25, the combination of Jones and Lee discloses the one or more non-transitory computer-readable media of claim 23, wherein the indication that the desired location is a recommended location is further based at least in part on: 

determining, based at least in part on the one or more clustering locations, that the desired location is an optimal geographical location within the first physical establishment for placing the object. [See Jones paragraphs 0035-0037]

Referring to claim 26, the combination of Jones and Lee discloses the one or more non-transitory computer-readable media of claim 21, wherein the first layout and the second layout comprise an arrangement of at least one of one or more objects or one or more designated sections. [See Jones paragraphs 0017, 0035]

Referring to claim 27, the combination of Jones and Lee discloses the one or more non-transitory computer-readable media of claim 21, wherein analyzing the first layout with respect to the second layout comprises comparing a first number of objects in a designated section in which the first merchant desires to place the object with a second number of objects in a similarly designated section of the second layout. [See Jones paragraphs 0017, 0035, 0039]

Referring to claim 28, it recites similar limitations as set forth in claim 21, and therefore is rejected based on the same rationale.

Referring to claim 29, the combination of Jones and Lee discloses the method of claim 28, wherein analyzing the first layout including the desired location with respect to 

Referring to claims 30 and 31, they recite similar limitations as set forth in claims 26 and 27, and therefore are rejected based on the same rationale. 

Referring to claim 32, the combination of Jones and Lee discloses the method of claim 28, wherein the indication is further based at least in part on determining that the recommended location is in a same designated area at the first physical establishment and the second physical establishment. [See Jones paragraphs 0035, 0039] 

Referring to claim 33, the combination of Jones and Lee discloses the method of claim 8, wherein the indication is further based at least in part on transaction data received from the second merchant. [See Jones paragraphs 0027, 0028, 0030, 0033, 0036]

Referring to claims 34-36, they recite similar limitations as set forth in claims 23-25, and therefore are rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687